DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuura et al. (US 2007/0257600) (hereafter “Matsuura”).
Regarding claims 17-25, Matsuura teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0123]-[0127]).  Matsuura teaches that the light emitting layer can comprise the following compound, 
    PNG
    media_image1.png
    291
    256
    media_image1.png
    Greyscale
 (paragraphs [0094], [0095], and [0097], compound B8).  Compound B8 meets applicant’s formula 2a, where R1 are hydrogen atoms, Ar1 is phenyl, n is 1, Ar is applicant’s formula 3, and Ar2 is phenyl or pyridine groups (both groups have 6 aromatic ring atoms). Matsuura teaches that besides phenyl and pyridine both groups attached to the triazine group can be a phenyl group (paragraph [0090]). Matsuura teaches that the number of phenyl groups between the carbazole group and the triazine group can be two (paragraphs [0090] and [0094]). Matsuura teaches that when the compound is used in the light emitting layer the material can be used as a host material mixed with a phosphorescent dopant (paragraphs [0025] and [0097]).  
 Matsuura does not specifically teach a compound that meets the applicant’s claimed invention where both Ar2 groups are phenyl groups or where there are two phenylene groups between the carbazole and triazine group.
Given the teachings of Matsuura it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute pyridine group in 
    PNG
    media_image1.png
    291
    256
    media_image1.png
    Greyscale
 to be a phenyl group and to substitute the phenylene linking group to a biphenylene linking group (both phenylene groups would attach in the 1 and 4 positions).  The substitutions would have been preferred groups for another and preferred groups ordinary skill in the art would expect the compounds to act in a similar manner as host material for phosphorescent dopants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishibashi et al. (WO 2012/137958), where Ishibashi et al. (US 2014/0034938) (hereafter “Ishibashi”) is used as the English equivalent, teaches and electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0371]-[0385]).  Ishibashi teaches the light emitting layer comprising a host material and a phosphorescent dopant (metal complex) (paragraph [0379]).  Ishibashi teaches the host material can have the following structure, 
    PNG
    media_image2.png
    276
    322
    media_image2.png
    Greyscale
 (paragraphs [0083] and [0146]). This compound does not meet the applicant’s claimed formula.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759